PER CURIAM.
Appellant’s probation supervisor filed an affidavit charging appellant with violating conditions (e) and (h) of his probation. At the hearing on the affidavit, the trial court found that appellant had violated condition (h) and revoked probation. We affirm that revocation, but we remand the case for correction of the written revocation order.
Owing to an apparent clerical error, the order recites that appellant violated not only condition (h) but also condition (e). Since at the hearing the court only found that appellant had violated condition (h), it should now remove any reference to condition (e) from its order. Brewster v. State, 352 So.2d 1267 (Fla.2d DCA 1977).
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.